     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 1 of 13 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 877-206-4741
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   TERRY FABRICANT, individually            )    Case No.
11   and on behalf of all others similarly    )
     situated,                                )    CLASS ACTION
12
                                              )
13   Plaintiff,                               )    COMPLAINT FOR VIOLATIONS
14                                            )    OF:
            vs.                               )
15                                            )       1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
16   MUTH CAPITAL, LLC, and DOES 1 )                          CONSUMER PROTECTION
     through 10, inclusive, and each of them, )               ACT [47 U.S.C. §227(b)]
17                                                    2.      WILLFUL VIOLATIONS
                                              )
                                                              OF THE TELEPHONE
18   Defendant.                               )               CONSUMER PROTECTION
19                                            )               ACT [47 U.S.C. §227(b)]
                                              )       3.      NEGLIGENT VIOLATIONS
20                                                            OF THE TELEPHONE
                                              )               CONSUMER PROTECTION
21                                            )               ACT [47 U.S.C. §227(c)]
                                              )       4.      WILLFUL VIOLATIONS
22                                                            OF THE TELEPHONE
                                              )               CONSUMER PROTECTION
23                                            )               ACT [47 U.S.C. §227(c)]
24
                                              )
                                              )    DEMAND FOR JURY TRIAL
25                                            )
26                                            )
                                              )
27
28



                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 2 of 13 Page ID #:2




 1           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
 2   all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                              NATURE OF THE CASE
 5           1.   Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of MUTH CAPITAL, LLC
 8   (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                             JURISDICTION & VENUE
13           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendants, who
16   are New York residents. Plaintiff also seeks up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21           3.   Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
23   business within the State of California and Plaintiff resides within the County of
24   Los Angeles.
25                                       PARTIES
26           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
27   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
28   (39).


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 3 of 13 Page ID #:3




 1         5.     Defendant,      MUTH         CAPITAL,        LLC      (“Defendant”       or
 2   “DEFENDANTS”) is a business funding lender, and is a “person” as defined by 47
 3   U.S.C. § 153 (39).
 4         6.     The above named Defendants, and their subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         7.     Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                              FACTUAL ALLEGATIONS
19         8.     Beginning in or around June of 2018, DEFENDANTS, by and through
20   their agents MCA Leads World Solutions, contacted Plaintiff on Plaintiff’s cellular
21   telephone number ending in -1083, in an attempt to solicit Plaintiff to purchase
22   Defendants’ services.
23         9.     Defendants used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
25         10.    Defendants contacted or attempted to contact Plaintiff from telephone
26   number (530) 636-6264 confirmed to be MCA Leads World Solutions’ number.
27   MCA Leads World Solutions is a direct and online marketing service employed by
28   Defendants for the purposes of telemarketing Defendant’s services.


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 4 of 13 Page ID #:4




 1         11.    Defendants’ calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         12.    Defendants’ calls were placed to telephone number assigned to a
 4   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 5   pursuant to 47 U.S.C. § 227(b)(1).
 6         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 7   express consent” to receive calls using an automatic telephone dialing system or an
 8   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 9   227(b)(1)(A).
10         14.    Further, Plaintiff’s cellular telephone number ending in -1083 has
11   been on the National Do-Not-Call Registry since at least June 4, 2008.
12         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
13   his cellular telephone ending in -1083 in or around June of 2018.
14         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
15   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
16         17.    DEFENDANTS called Plaintiff in an attempt to solicit its services and
17   in violation of the National Do-Not-Call provisions of the TCPA.
18         18.    Upon information and belief, and based on Plaintiff’s experiences of
19   being called by Defendants after being on the National Do-Not-Call list for several
20   years prior to Defendants’ initial call, and at all relevant times, Defendants failed
21   to establish and implement reasonable practices and procedures to effectively
22   prevent telephone solicitations in violation of the regulations prescribed under 47
23   U.S.C. § 227(c)(5).
24                               CLASS ALLEGATIONS
25         19.    Plaintiff brings this action individually and on behalf of all others
26   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
27   Classes”).
28         20.    The class concerning the ATDS claim for no prior express consent


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 5 of 13 Page ID #:5




 1   (hereafter “The ATDS Class”) is defined as follows:
 2
                  All persons within the United States who received any
 3                solicitation/telemarketing   telephone   calls    from
 4                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 5
                  system or an artificial or prerecorded voice and such
 6                person had not previously consented to receiving such
 7
                  calls within the four years prior to the filing of this
                  Complaint
 8
 9         21.    The class concerning the National Do-Not-Call violation (hereafter
10   “The DNC Class”) is defined as follows:
11
                  All persons within the United States registered on the
12                National Do-Not-Call Registry for at least 30 days, who
13                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
14
                  received more than one call made by or on behalf of
15                Defendants that promoted Defendants’ products or
16                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
17
18         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
19   of all persons within the United States who received any collection telephone calls
20   from Defendants to said person’s cellular telephone made through the use of any
21   automatic telephone dialing system or an artificial or prerecorded voice and such
22   person had not previously not provided their cellular telephone number to
23   Defendants within the four years prior to the filing of this Complaint.
24         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
25   of all persons within the United States registered on the National Do-Not-Call
26   Registry for at least 30 days, who had not granted Defendants prior express consent
27   nor had a prior established business relationship, who received more than one call
28   made by or on behalf of Defendants that promoted Defendants’ products or


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 6 of 13 Page ID #:6




 1   services, within any twelve-month period, within four years prior to the filing of
 2   the complaint.
 3         24.     Defendants, including their employees and agents, are excluded from
 4   The Classes. Plaintiff does not know the number of members in The Classes, but
 5   believes the Classes members number in the thousands, if not more. Thus, this
 6   matter should be certified as a Class Action to assist in the expeditious litigation of
 7   the matter.
 8         25.     The Classes are so numerous that the individual joinder of all of its
 9   members is impractical. While the exact number and identities of The Classes
10   members are unknown to Plaintiff at this time and can only be ascertained through
11   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
12   The Classes includes thousands of members. Plaintiff alleges that The Classes
13   members may be ascertained by the records maintained by Defendants.
14         26.     Plaintiff and members of The ATDS Class were harmed by the acts of
15   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
16   and ATDS Class members via their cellular telephones thereby causing Plaintiff
17   and ATDS Class members to incur certain charges or reduced telephone time for
18   which Plaintiff and ATDS Class members had previously paid by having to retrieve
19   or administer messages left by Defendants during those illegal calls, and invading
20   the privacy of said Plaintiff and ATDS Class members.
21         27.     Common questions of fact and law exist as to all members of The
22   ATDS Class which predominate over any questions affecting only individual
23   members of The ATDS Class. These common legal and factual questions, which
24   do not vary between ATDS Class members, and which may be determined without
25   reference to the individual circumstances of any ATDS Class members, include,
26   but are not limited to, the following:
27                 a.    Whether, within the four years prior to the filing of this
28                       Complaint, Defendants made any telemarketing/solicitation


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 7 of 13 Page ID #:7




 1                       call (other than a call made for emergency purposes or made
 2                       with the prior express consent of the called party) to a ATDS
 3                       Class member using any automatic telephone dialing system or
 4                       any artificial or prerecorded voice to any telephone number
 5                       assigned to a cellular telephone service;
 6                b.     Whether Plaintiff and the ATDS Class members were damaged
 7                       thereby, and the extent of damages for such violation; and
 8                c.     Whether Defendants should be enjoined from engaging in such
 9                       conduct in the future.
10         28.    As a person that received numerous telemarketing/solicitation calls
11   from Defendants using an automatic telephone dialing system or an artificial or
12   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
13   claims that are typical of The ATDS Class.
14         29.    Plaintiff and members of The DNC Class were harmed by the acts of
15   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
16   and DNC Class members via their telephones for solicitation purposes, thereby
17   invading the privacy of said Plaintiff and the DNC Class members whose telephone
18   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
19   members were damaged thereby.
20         30.    Common questions of fact and law exist as to all members of The
21   DNC Class which predominate over any questions affecting only individual
22   members of The DNC Class. These common legal and factual questions, which do
23   not vary between DNC Class members, and which may be determined without
24   reference to the individual circumstances of any DNC Class members, include, but
25   are not limited to, the following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendants or its agents placed more than one
28                       solicitation call to the members of the DNC Class whose


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 8 of 13 Page ID #:8




 1                      telephone numbers were on the National Do-Not-Call Registry
 2                      and who had not granted prior express consent to Defendants
 3                      and did not have an established business relationship with
 4                      Defendants;
 5                b.    Whether Defendants obtained prior express written consent to
 6                      place solicitation calls to Plaintiff or the DNC Class members’
 7                      telephones;
 8                c.    Whether Plaintiff and the DNC Class member were damaged
 9                      thereby, and the extent of damages for such violation; and
10                d.    Whether Defendants should be enjoined from engaging in such
11                      conduct in the future.
12         31.    As a person that received numerous solicitation calls from Defendants
13   within a 12-month period, who had not granted Defendants prior express consent
14   and did not have an established business relationship with Defendants, Plaintiff is
15   asserting claims that are typical of the DNC Class.
16         32.    Plaintiff will fairly and adequately protect the interests of the members
17   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
18   class actions.
19         33.    A class action is superior to other available methods of fair and
20   efficient adjudication of this controversy, since individual litigation of the claims
21   of all Classes members is impracticable. Even if every Classes member could
22   afford individual litigation, the court system could not. It would be unduly
23   burdensome to the courts in which individual litigation of numerous issues would
24   proceed. Individualized litigation would also present the potential for varying,
25   inconsistent, or contradictory judgments and would magnify the delay and expense
26   to all parties and to the court system resulting from multiple trials of the same
27   complex factual issues. By contrast, the conduct of this action as a class action
28   presents fewer management difficulties, conserves the resources of the parties and


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 9 of 13 Page ID #:9




 1   of the court system, and protects the rights of each Classes member.
 2         34.    The prosecution of separate actions by individual Classes members
 3   would create a risk of adjudications with respect to them that would, as a practical
 4   matter, be dispositive of the interests of the other Classes members not parties to
 5   such adjudications or that would substantially impair or impede the ability of such
 6   non-party Class members to protect their interests.
 7         35.    Defendants have acted or refused to act in respects generally
 8   applicable to The Classes, thereby making appropriate final and injunctive relief
 9   with regard to the members of the Classes as a whole.
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                      47 U.S.C. §227(b).
13                             On Behalf of the ATDS Class
14         36.    Plaintiff repeats and incorporates by reference into this cause of action
15   the allegations set forth above.
16         37.    The foregoing acts and omissions of Defendants constitute numerous
17   and multiple negligent violations of the TCPA, including but not limited to each
18   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
19   47 U.S.C. § 227 (b)(1)(A).
20         38.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
21   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
22   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
23         39.    Plaintiff and the ATDS Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 10 of 13 Page ID #:10




 1                              SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                             Act
 4                                       47 U.S.C. §227(b)
 5                              On Behalf of the ATDS Class
 6          40.    Plaintiff repeats and incorporates by reference into this cause of action
 7    the allegations set forth above.
 8          41.    The foregoing acts and omissions of Defendants constitute numerous
 9    and multiple knowing and/or willful violations of the TCPA, including but not
10    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11    and in particular 47 U.S.C. § 227 (b)(1)(A).
12          42.    As a result of Defendants’ knowing and/or willful violations of 47
13    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16          43.    Plaintiff and the Class members are also entitled to and seek injunctive
17    relief prohibiting such conduct in the future.
18
19                              THIRD CAUSE OF ACTION
20           Negligent Violations of the Telephone Consumer Protection Act
21                                       47 U.S.C. §227(c)
22                               On Behalf of the DNC Class
23          44.    Plaintiff repeats and incorporates by reference into this cause of action
24    the allegations set forth above.
25          45.    The foregoing acts and omissions of Defendants constitute numerous
26    and multiple negligent violations of the TCPA, including but not limited to each
27    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
28    47 U.S.C. § 227 (c)(5).


                                  CLASS ACTION COMPLAINT
                                                - 10 -
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 11 of 13 Page ID #:11




 1          46.      As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
 2    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 3    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 4          47.      Plaintiff and the DNC Class members are also entitled to and seek
 5    injunctive relief prohibiting such conduct in the future.
 6                              FOURTH CAUSE OF ACTION
 7     Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                              Act
 9                                    47 U.S.C. §227 et seq.
10                                On Behalf of the DNC Class
11          48.      Plaintiff repeats and incorporates by reference into this cause of action
12    the allegations set forth above.
13          49.      The foregoing acts and omissions of Defendants constitute numerous
14    and multiple knowing and/or willful violations of the TCPA, including but not
15    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16    in particular 47 U.S.C. § 227 (c)(5).
17          50.      As a result of Defendants’ knowing and/or willful violations of 47
18    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20    § 227(c)(5).
21          51.      Plaintiff and the DNC Class members are also entitled to and seek
22    injunctive relief prohibiting such conduct in the future.
23                                  PRAYER FOR RELIEF
24    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                               FIRST CAUSE OF ACTION
26           Negligent Violations of the Telephone Consumer Protection Act
27                                       47 U.S.C. §227(b)
28                 As a result of Defendants’ negligent violations of 47 U.S.C.


                                   CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 12 of 13 Page ID #:12




 1               §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 2               request $500 in statutory damages, for each and every violation,
 3               pursuant to 47 U.S.C. 227(b)(3)(B).
 4               Any and all other relief that the Court deems just and proper.
 5                          SECOND CAUSE OF ACTION
 6     Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                          Act
 8                                  47 U.S.C. §227(b)
 9               As a result of Defendants’ willful and/or knowing violations of 47
10               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
11               entitled to and request treble damages, as provided by statute, up to
12               $1,500, for each and every violation, pursuant to 47 U.S.C.
13               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14               Any and all other relief that the Court deems just and proper.
15                           THIRD CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                  47 U.S.C. §227(c)
18               As a result of Defendants’ negligent violations of 47 U.S.C.
19               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
20               request $500 in statutory damages, for each and every violation,
21               pursuant to 47 U.S.C. 227(c)(5).
22               Any and all other relief that the Court deems just and proper.
23                          FOURTH CAUSE OF ACTION
24     Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                          Act
26                                  47 U.S.C. §227(c)
27               As a result of Defendants’ willful and/or knowing violations of 47
28               U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled


                                CLASS ACTION COMPLAINT
                                            - 12 -
     Case 2:19-cv-06750-JFW-SS Document 1 Filed 08/02/19 Page 13 of 13 Page ID #:13




 1                 to and request treble damages, as provided by statute, up to $1,500,
 2                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 3                 Any and all other relief that the Court deems just and proper.
 4                                     JURY DEMAND
 5          52.    Pursuant to the Seventh Amendment to the Constitution of the United
 6    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 7
 8
 9          Respectfully Submitted this 2nd Day of August, 2019.
10                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11
                                        By: /s/ Todd M. Friedman
12                                          Todd M. Friedman
13
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
